Exhibit 10.1

SCIENTIFIC ADVISORY BOARD AGREEMENT

This Scientific Advisory Board Agreement (this “Agreement”), dated May 31, 2007
(the “Effective Date”), is by and between Protalix BioTherapeutics, Inc., a
Florida corporation (the “Company”), and Ernest Beutler, M.D. (“Advisor”).

1.   SERVICES

Advisor shall provide advisory services to the Company from time to time at the
Company’s request, which advisory services shall include but not be limited to
the following: consulting with the Company’s management within Advisor’s
professional area of expertise; exchanging strategic and business development
ideas with the Company; attending scientific, medical and business meetings with
the Company’s management, such as meetings with the United States Food and Drug
Administration and comparable foreign regulatory authorities, meetings with
strategic or potential strategic partners and other meetings relevant to
Advisor’s area of expertise; and attending meetings of the Company’s Scientific
Advisory Board; provided, that Advisor shall provide the Company with at least
six (6) working days of advisory services per 12-month period (the “Services”).
Advisor shall render to the Company the services in a timely and professional
manner consistent with industry standards, in accordance with this Agreement. It
is acknowledged that the Services shall include attendance at meetings from time
to time either in person or by video or teleconference. Advisor may not
subcontract or otherwise delegate its obligations under this Agreement. Subject
to compliance with Advisor’s obligations hereunder, Advisor shall retain the
sole control and discretion to determine the methods by which Advisor performs
the Services and the places at which, the equipment and supplies with which and
the hours during which such Services are to be rendered.

2.   PAYMENTS

        2.1 Compensation. In consideration of the Services to be rendered in
connection with this Agreement, Advisor shall be paid $18,000 per annum, payable
in two, semi-annual installments.

        2.2 Restricted Stock Grant. Subject to the approval by the Board of
Directors of the Company, the Advisor will receive a grant of 8,000 shares of
restricted common stock of the Company under the Company’s 2006 Stock Incentive
Plan (the “Plan”) to be set forth in a Restricted Stock Award Agreement (the
“Award Agreement”). The restricted shares will vest over a four-year period as
follows: 25% of the shares shall vest on the first anniversary of the date of
grant, and the remaining 75% of the shares shall vest in 36 equal, monthly
increments thereafter. Advisor acknowledges that until the Board of Directors of
the Company resolves to grant such shares of restricted stock, no grant shall be
in effect nor shall the Company be obligated or bound to grant such shares of
restricted stock. Advisor further acknowledges that the vesting of the
restricted shares shall cease upon the date of termination of Advisor’s
Continuous Service (as defined in the Plan) for any reason. In the event this
Agreement or Advisor’s Continuous Service is terminated for any reason any
restricted shares held by Advisor immediately following such termination of
Continuous Service shall be deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of the restricted shares and
shall have all rights and interest in or related thereto without further action
by Advisor.

        2.3 Expenses. The Company shall reimburse Advisor for reasonable travel
and other business expenses that are incurred by Advisor in the performance of
the Services and are approved in advance by the Company, in accordance with the
Company’s general policies, as may be amended from time to time. Advisor shall
provide the Company with an itemized list of all such expenses and supporting
receipts with each invoice therefor.


 

   

--------------------------------------------------------------------------------

        2.4 Taxes. Advisor acknowledges and agrees that it shall be Advisor’s
obligation to report as income all compensation received by Advisor pursuant to
this Agreement and to pay any withholding taxes, self-employment taxes, and
social security, unemployment or disability insurance or similar items,
including interest and penalties thereon, in connection with any payments made
to Advisor by the Company pursuant to this Agreement. Advisor agrees to
indemnify, hold harmless and, at the Company’s discretion, defend the Company
against any and all liability related thereto, including, without limitation,
any taxes, penalties and interest the Company may be required to pay as a result
of Advisor’s failure to report such compensation or make such payments.

3.   PROPRIETARY INFORMATION

        3.1 Proprietary Information. Advisor understands that its work for the
Company will involve access to and creation of confidential, proprietary and
trade secret information and materials of the Company (or its affiliates,
licensors, suppliers, vendors or collaborators) (collectively, “Proprietary
Information”). Proprietary Information includes, without limitation: any (a)
tangible chemical, biological and physical research materials provided by the
Company to Advisor and any such materials developed by Advisor in connection
with the performance of the Services, information, ideas or materials of a
technical or creative nature, such as research and development progress and
results, products and proposed products, designs and specifications, computer
source and object code, patent applications, and other materials and concepts
relating to the Company’s products, services, processes, technology or other
intellectual property rights; (b) information, ideas or materials of a business
nature, such as non-public financial information; information regarding profits,
costs, marketing, purchasing, sales, collaborators, suppliers, contract terms,
employees and salaries; product development plans; business and financial plans
and forecasts; and marketing and sales plans and forecasts; (c) all personal
property, including, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints and other documents or materials, or copies
thereof, received by Advisor in the course of Advisor’s rendering of Services to
the Company, including, without limitation, records and any other materials
pertaining to Inventions (as defined below); and (d) the terms and conditions of
this Agreement.

        3.2 Restrictions on Use and Disclosure. Advisor understands that
Proprietary Information is extremely valuable to the Company and its affiliates,
licensors, suppliers, vendors and collaborators. Accordingly, Advisor agrees
during the term of this Agreement and thereafter that it: (a) shall hold all
Proprietary Information in confidence and trust for the benefit of the Company;
(b) shall reveal Proprietary Information only to such of its employees,
contractors, agents, consultants, representatives or affiliates
(“Representatives”) who need to know the Proprietary Information for the purpose
of Advisor’s performance of the Services, who are informed by Advisor of the
confidential nature of the Proprietary Information and who shall agree in
writing to act in accordance with the terms and conditions of this letter
agreement; (c) shall not copy or use (or allow any of its Representatives to
copy or use) any Proprietary Information, except as may be necessary to perform
the Services; (d) shall use the Proprietary Information only for the benefit of
the Company (and not for the benefit of Advisor or any third party); and (e)
shall not disclose or otherwise make available any such Proprietary Information
to any third party except as authorized in writing and in advance by the
Company. All Proprietary Information is and shall remain the sole property of
the Company.

        3.3 Exclusions. The foregoing restrictions on use and disclosure shall
not apply to any Proprietary Information to the extent Advisor can prove such
Proprietary Information: (a) is or has become generally known to the public
through no unlawful act of Advisor; (b) was known to Advisor at


 

  2 

--------------------------------------------------------------------------------

the time of its disclosure by the Company, as evidenced by Advisor’s written
records; (c) was independently developed by Advisor without any use of the
Proprietary Information, as evidenced by Advisor’s written records; (d) becomes
known to Advisor from a source other than the Company without breach of this
Agreement and otherwise not in violation of the Company’s rights, as evidenced
by Advisor’s written records; (e) such disclosure is approved in advance and in
writing by the Company; or (f) Advisor is legally compelled to disclose such
Proprietary Information, provided that Advisor shall give advance notice of such
compelled disclosure to the Company, and shall cooperate with the Company in
connection with any efforts to prevent or limit the scope of such disclosure
and/or use of the Proprietary Information.

        3.4 Publications. During the term of this Agreement and for a period of
two (2) years thereafter, Advisor agrees to submit to the Company for a period
of at least thirty (30) days (the “Review Period”) a copy of any proposed
manuscript or other materials to be published or otherwise publicly disclosed by
Advisor (each a “Proposed Publication”) which contains information derived, in
whole or in part, from Services performed for the Company in sufficient time to
enable the Company to determine if patentable Inventions or Proprietary
Information would be disclosed. Nothing herein shall be construed to restrict
Advisor’s right to publish material which does not contain Information.
Following the expiration of the Review Period, if the Company does not notify
Advisor that the Proposed Publication discloses patentable Inventions or
Proprietary Information such Proposed Publication shall be deemed to be approved
by the Company for publication. In addition, Advisor will cooperate with the
Company in this respect and will delete from the manuscript or other disclosure
any proprietary Information if requested by the Companies and will assist the
Companies in filing for patent protection for any patentable Inventions prior to
publication or other disclosure.

        3.5 Disclosure of Relationship. The parties each shall be entitled to
disclose that Advisor is serving on the Company’s Scientific Advisory Board,
including in any filing, prospectus, press release, business plan,
advertisement, or other offering document of the Company or its affiliates;
provided, that Advisor shall have the opportunity to review and approve press
releases relating to announcement of this Agreement and developments in the
business of the Company prior to release, with approval of such press releases
not to be unreasonably delayed or withheld. Notwithstanding the foregoing, the
Company shall not require the approval by Advisor of any governmental filing or
press release that in the opinion of the Company’s counsel is required to be
made.

4.   CREATIONS

        4.1 Definition. As used herein, “Inventions” shall include, without
limitation, all designs, know-how, trade secrets, copyrightable works, ideas,
discoveries, creations, inventions, innovations, technology, apparatus,
techniques, methods, biological processes, cell lines, laboratory notebooks and
formulas (whether or not patentable or copyrightable or constituting trade
secrets) and other inventions, and any related work-in-progress, improvements or
modifications to the foregoing, that are created, developed or conceived (alone
or with others) in connection with Advisor’s activities for the Company (a)
during the term of this Agreement, whether or not created, developed or
conceived during regular business hours, and (b) if based on Proprietary
Information, after termination of this Agreement. Inventions shall include,
without limitation, all materials delivered to the Company in connection with
this Agreement.

        4.2 Assignment. All Inventions shall be considered “work made for hire”
(as such term is defined in 17 U.S.C. §101) and shall be the sole property of
the Company, with the Company having the


 

  3 

--------------------------------------------------------------------------------

right to obtain and hold in its own name all intellectual property rights in and
to such Inventions. To the extent that the Inventions may not be considered
“work made for hire,” Advisor hereby irrevocably assigns and agrees to assign to
the Company, without additional consideration, all right, title and interest in
and to all Inventions, whether currently existing or created or developed later,
including, without limitation, all copyrights, trademarks, trade secrets,
patents, industrial rights and all other intellectual property and proprietary
rights related thereto, whether existing now or in the future, effective
immediately upon the inception, conception, creation or development thereof.
Advisor shall (a) disclose promptly to the Company all Inventions and (b)
whether during or after the period of its consulting arrangement with the
Company, execute such written instruments and do such other acts as may be
necessary in the opinion of the Company to obtain a patent, register a copyright
or otherwise evidence or enforce the Company’s rights in and to such Inventions
(and Advisor hereby irrevocably appoints the Company and any of its officers as
its attorney in fact to undertake such acts in its name).

        4.3 License. To the extent, if any, that Advisor retains any right,
title or interest in or to any Inventions, Advisor hereby grants to the Company
a perpetual, irrevocable, fully paid-up, transferable, sublicensable, exclusive,
worldwide right and license: (a) to use, reproduce, distribute, display and
perform (whether publicly or otherwise), prepare derivative works of and
otherwise modify, make, sell, offer to sell, import and otherwise use and
exploit (and have others exercise such rights on behalf of the Company) all or
any portion of such Inventions, in any form or media (now known or later
developed); (b) to modify all or any portion of such Inventions, including,
without limitation, the making of additions to or deletions from such
Inventions, regardless of the medium (now or hereafter known) into which such
Inventions may be modified and regardless of the effect of such modifications on
the integrity of such Inventions; and (c) to identify Advisor, or not to
identify Advisor, as one or more authors of or contributors to such Inventions
or any portion thereof, whether or not such Inventions or any portion thereof
have been modified. Advisor further waives any “moral” rights or other rights
with respect to attribution of authorship or integrity of such Inventions
Advisor may have under any applicable law, whether under copyright, trademark,
unfair competition, defamation, right of privacy, contract, tort or other legal
theory.

5.   TERM AND TERMINATION

        5.1 Term. This Agreement shall commence on the Effective Date and remain
in full force and effect until terminated by Advisor or the Company.

        5.2 Termination. Either party may terminate this Agreement at any time
upon ten (10) days’ prior written notice.

        5.3 Effect of Termination. Upon termination of this Agreement, Advisor
shall immediately cease performing the Services. Sections 3 through 11 and the
relevant portions of Section 12 shall survive any termination of this Agreement.
Any termination of this Agreement shall be deemed a termination of Advisor’s
Continuous Service under the Plan and for purposes of the Award Agreement.

        5.4 Delivery of the Company Property. Upon termination of this
Agreement, or at any time the Company so requests, Advisor shall deliver
immediately to the Company all property belonging to the Company, whether given
to Advisor by the Company or prepared by Advisor in the course of rendering the
Services, including all Inventions then in progress and all material in
Advisor’s possession containing Proprietary Information and any copies thereof,
whether prepared by Advisor or others. Following termination, Advisor shall not
retain any written or other tangible (including machine-readable) material
containing any Proprietary Information, except as provided for in Section 11.


 

  4 

--------------------------------------------------------------------------------

6.   BUSINESS RELATIONSHIPS

Advisor acknowledges that the Company’s relationships with its employees,
consultants, contractors, collaborators and vendors are valuable business
assets. Advisor agrees that, during the term of this Agreement and for two (2)
years thereafter, Advisor shall not (for itself or for any third party) divert
or attempt to divert from the Company any business, employee, consultant,
contractor, collaborator or vendor, through solicitation or otherwise, without
the prior written consent of the Company.

7.   CONFIDENTIAL INFORMATION OF OTHERS

Advisor shall not breach any agreements to keep in confidence, or to refrain
from using, the confidential, proprietary or trade secret information of another
client or employer. Advisor shall not provide to the Company any information of
another client or employer, in the Inventions or otherwise, nor shall Advisor
use any such information in its activities for the Company, without the prior
written consent of the Company and such other client or employer.

8.   WARRANTIES AND COVENANTS

Advisor represents, warrants and covenants that: (a) Advisor has the full power
and authority to enter into this Agreement and to perform its obligations
hereunder, without the need for any consents, approvals or immunities not yet
obtained; (b) Advisor has the right to grant the rights and assignments granted
herein, without the need for any assignments, releases, consents, approvals,
immunities or other rights not yet obtained; (c) the Services, including,
without limitation, any deliverables required hereunder, shall be free from
material errors or other defects; (d) the Inventions (and the exercise of the
rights granted herein with respect thereto) do not and shall not infringe,
misappropriate or violate any patent, copyright, trademark, trade secret,
publicity, privacy or other rights of any third party, and are not and shall not
be defamatory or obscene; (e) neither the Inventions nor any element thereof
shall be subject to any restrictions or to any mortgages, liens, pledges,
security interests, encumbrances or encroachments; and (f) each of Advisor’s
employees and contractors (if any) involved in the development of the Inventions
have executed (or, prior to any such involvement shall execute) a written
agreement with Advisor in which such persons (i) assign to Advisor all right,
title and interest in and to the Inventions in order that Advisor may fully
grant the rights to the Company as provided herein and (ii) agree to be bound by
confidentiality and non-disclosure obligations equivalent to those set forth in
this Agreement. The Company hereby disclaims all warranties of any kind, whether
express, implied, statutory or otherwise, with respect to any Proprietary
Information or other information or materials supplied by the Company to Advisor
hereunder, including, without limitation, any warranties with respect to any
specifications for the Inventions or other deliverables required hereunder.

9.   INDEMNIFICATION

Advisor shall indemnify and hold harmless, and at the Company’s request defend,
the Company and its affiliates, successors and assigns (and their respective
officers, directors, employees, sublicensees, Companies and agents) from and
against any and all claims, losses, liabilities, damages, settlements, expenses
and costs (including, without limitation, attorneys’ fees and court costs) which
arise out of or relate to: (a) any breach (or claim or threat thereof that, if
true, would be a breach) of this Agreement by Advisor, including, without
limitation, any breach or alleged breach of any representation, warranty or
covenant of Advisor set forth in Section 8; or (b) any third party claim or
threat thereof that the Services or Inventions (or the exercise of the rights
granted herein with respect thereto) infringe, misappropriate


 

  5 

--------------------------------------------------------------------------------

or violate any patent, copyright, trademark, trade secret, publicity, privacy or
other rights of any third party, or are defamatory or obscene.

10.   LIMITATION OF LIABILITY

To the extent permitted by applicable law: (a) in no event shall the Company be
liable under any legal theory for any special, indirect, consequential,
exemplary or incidental damages, however caused, arising out of or relating to
this Agreement, even if the Company has been advised of the possibility of such
damages; and (b) in no event shall the Company’s aggregate liability arising out
of or relating to this Agreement (regardless of the form of action giving rise
to such liability, whether in contract, tort or otherwise) exceed the fees
payable by the Company hereunder.

11.   UNIFORM CONSULTING AGREEMENT

The Company acknowledges that Advisor is an employee of The Scripps Research
Institute (“TSRI”) and is bound by TSRI’s Uniform Consulting Agreement
Provisions (the “Provisions”), a copy of which is attached hereto as Exhibit A.
In the event that any term or condition of this Agreement conflicts with any one
or more Provisions, the Provisions shall govern.

12.   MISCELLANEOUS

        12.1 Assignment. Neither party shall assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, by operation of law
or otherwise, this Agreement or any or its rights or obligations under this
Agreement; provided, however, the Company may assign, sell, transfer, delegate
or otherwise dispose of this Agreement or any of its rights and obligations
hereunder as part of a merger, consolidation, corporate reorganization, sale of
all or substantially all of the Company’s assets of the business to which
Advisor’s services relate, sale of stock, change of name or like event. Any
purported assignment, sale, transfer, delegation or other disposition, except as
permitted herein, shall be null and void. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and permitted assigns.

        12.2 Notices. Any notice, request, demand or other communication
required or permitted hereunder shall be in writing, shall reference this
Agreement and shall be deemed to be properly given: (a) when delivered
personally; (b) when sent by facsimile, with written confirmation of receipt by
the sending facsimile machine; (c) five (5) business days after having been sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) upon receipt for an express courier, with written confirmation of receipt.
All notices shall be sent to the address set forth on the signature page of this
Agreement and to the notice of the person executing this Agreement (or to such
other address or person as may be designated by a party by giving written notice
to the other party pursuant to this Section).

        12.3 Severability. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, void or otherwise unenforceable,
such provision shall be enforced to the maximum extent possible so as to effect
the intent of the parties, or, if incapable of such enforcement, shall be deemed
to be deleted from this Agreement, and the remainder of this Agreement and such
provisions as applied to other persons, places and circumstances shall remain in
full force and effect.

        12.4 Waiver. The waiver by either party of a breach of or a default
under any provision of this Agreement shall not be effective unless in writing
and shall not be construed as a waiver of any


 

  6 

--------------------------------------------------------------------------------

subsequent breach of or default under the same or any other provision of this
Agreement, nor shall any delay or omission on the part of either party to
exercise or avail itself of any right or remedy that it has or may have
hereunder operate as a waiver of any such right or remedy.

        12.5 Governing Law. This Agreement is to be construed in accordance with
and governed by the internal laws of the State of New York without giving effect
to any choice of law rule of such State.

        12.6 Relationship of Parties. This Agreement shall not be construed as
creating an agency, partnership, joint venture or any other form of association,
for tax purposes or otherwise, between the parties; and the parties shall at all
times be and remain independent contractors. Except as expressly agreed by the
parties in writing, neither party shall have any right or authority, express or
implied, to assume or create any obligation of any kind, or to make any
representation or warranty, on behalf of the other party or to bind the other
party in any respect whatsoever. Neither party shall have any obligation or duty
to the other party except as expressly and specifically set forth herein, and no
such obligation or duty shall be implied by or inferred from this Agreement or
the conduct of the parties hereunder. Advisor (and its employees, agents and
contractors) shall not be entitled to any of the benefits that the Company may
make available to its employees, such as group health, life, disability or
worker’s compensation insurance, profit-sharing or retirement benefits, and the
Company shall not withhold or make payments or contributions therefor or obtain
such protection for Advisor or its employees, contractors or agents. Advisor
shall be solely responsible for all tax returns and payments required to be
filed with or made to any federal, state or local tax authority with respect to
Advisor’s performance of services and receipt of fees under this Agreement.

        12.7 Headings. The headings used in this Agreement are for convenience
only and shall not be considered in construing or interpreting this Agreement.

        12.8 Entire Agreement. This Agreement (including the Exhibits attached
hereto, which are incorporated herein by reference) is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous proposals, discussions,
negotiations, understandings, promises, representations, conditions,
communications and agreements, whether written or oral, between the parties with
respect to such subject matter and all past courses of dealing or industry
custom.


 

  7 

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the Effective Date.

    ADVISOR:         /s/ Ernest Beutler

--------------------------------------------------------------------------------

Ernest Beutler M.D.         PROTALIX BIOTHERAPEUTICS, INC.         By: /s/ David
Aviezer

--------------------------------------------------------------------------------

    Name: David Aviezer, Ph.D.
Title:   President and Chief Executive Officer


 

  8 

--------------------------------------------------------------------------------

Exhibit A

THE SCRIPPS RESEARCH INSTITUTE
UNIFORM CONSULTING AGREEMENT PROVISIONS

1. All arrangements and agreements in which a member of the staff of The Scripps
Research Institute (“TSRI”) provides consulting services to any profit making or
commercial organization (hereinafter referred to as a “Company”) shall refer to
these Uniform Consulting Agreement Provisions (“Uniform Provisions”) by specific
reference and attach same to the agreement or include same verbatim in the
agreement. If anything in an agreement to provide consulting services between
Company and a TSRI staff member (Consultant) is inconsistent with these Uniform
Provisions, these Uniform Provisions shall govern. No such agreement shall be of
any force or effect unless it is subject to these Uniform Provisions and is
approved in writing by TSRI’s Office of Technology Development.

2. TSRI staff members shall spend no more than a total of ten percent of their
professional effort in consulting services for all Companies. Consulting
agreements shall specify the amount of time to be expended in consulting for the
Company. Consulting fees shall be paid directly to the Consultant. Such
consulting services shall not involve any research or laboratory work.

3. Neither the name nor reputation of TSRI, Scripps Institutions for Medicine
and Science (“SIMS”), or Scripps Health (“SH”) shall be publicized or exploited
directly or indirectly by the Company. The Company and the Consultant shall hold
TSRI, SIMS and SH and their officers, trustees, and employees harmless from all
claims, charges damages, and judgments arising from consulting services and
shall indemnify TSRI, SIMS and SH for costs, direct and indirect, of defending
any action arising from the consulting agreement or services performed
thereunder. Neither the Company nor the Consultant shall use any services,
personnel, facilities or equipment of TSRI in performing consulting services.

4. Consultant’s rights, title and interest in inventions, discoveries and
developments arising from Company funded consulting services made solely or
jointly with Company employees or agents may be assigned to the Company, so long
as the provisions in Section 5 below are not applicable.

5. Company shall not obtain any rights in or respecting any invention, discovery
or development of the Consultant which: (a) was conceived, reduced to practice,
published, or submitted for publication, by the Consultant before the effective
date of the consulting agreement, (b) was at any time conceived or reduced to
practice independent of consulting services performed hereunder, (c) is the
result of work conducted within TSRI, (d) is subject to Consultant’s obligation
to assign to TSRI, and/or (e) relates in any manner to the business of TSRI.


 

   

--------------------------------------------------------------------------------

6. The Company shall have no rights or interests in any of the inventions,
discoveries, developments, improvements, or products which may arise from the
research or other scientific work performed by the Consultant outside the scope
of the consulting agreement or performed by other scientists of TSRI. Further,
it is understood that the Consultant shall not disclose to the Company any such
research or other scientific work to the extent that any such disclosure might
impair the patent rights or the proprietary rights of TSRI or other third
parties. 

7. In the event of any dispute as to whether TSRI has any rights in an invention
which Company claims to own, the determination of inventorship, conception,
and/or reduction to practice shall be determined jointly by patent counsel for
TSRI and patent counsel for Company, according to the patent laws of the United
States. In the event such patent counsel cannot mutually agree, then the
determination shall be by a qualified and independent patent lawyer nominated by
TSRI and approved by Company, which approval shall not be withheld unreasonably.
The independent patent attorney shall serve as a sole arbitrator, to whom TSRI
and Company shall submit their proofs and arguments. If Company does not approve
the appointment of said independent patent lawyer, then San Diego County
Superior Court shall appoint an independent patent lawyer to serve as the
arbitrator. TSRI and Company shall share equally in paying the costs and fees of
the independent patent attorney. The arbitrator may interview all persons and
review all documents which the arbitrator deems necessary or proper to reach a
determination. Such determination shall be binding upon TSRI and Company;
excepting only, however, if a different determination is made later by the
United States Patent and Trademark Office or by a United States court in
proceedings initiated by a third party (other than TSRI or Company), and TSRI
and Company are given an opportunity to participate in said proceedings, then
TSRI and Company hereby agree to be bound by said different determination. 

8. Nothing in the consulting agreement shall limit or be construed to limit the
right of Consultant or of TSRI to use or publish information which (a) was in
the public domain before the consulting services were performed, (b) was known
to Consultant or TSRI, respectively, before the consulting services were
performed, (c) was developed or acquired independently of the Company or TSRI,
or (d) becomes public knowledge without breach by Consultant of any obligations
of confidence to Company or TSRI. 

9. The Uniform Provisions shall be and hereby are in force and effect for the
entire term of any consulting agreement between Consultant and Company. 

10. Upon termination of consulting services, the Consultant shall, if requested
by the Company, leave all notes and records of his/her consulting services with
Company, but shall be entitled to retain one copy thereof for archival purposes,
subject to any obligations of confidence to Company. 


 

   

--------------------------------------------------------------------------------

11. If the Company calls upon the Consultant to testify in any expert capacity,
in Court, deposition or otherwise, the Company shall pay the Consultant for all
time spent in preparing for and giving such testimony at a rate no lower than a
pro rata fee commensurate with the consulting fee set forth in the consulting
agreement, adjusted for inflation, and in addition, shall pay lodging, travel
and other actual costs incurred by the Consultant in connection with such
testimony.

12. The consulting agreement and these Uniform Provisions shall be construed and
enforced in accordance with the laws of the State of California and the United
States patent laws.

ACCEPTED:                    Company By:

/s/ David Aviezer

--------------------------------------------------------------------------------

  Date: May 31, 2007

--------------------------------------------------------------------------------

  Title: CEO

--------------------------------------------------------------------------------

      ACCEPTED:                    Consultant:   /s/ Ernest Beutler

--------------------------------------------------------------------------------

               Date:

 


--------------------------------------------------------------------------------

Contract approved for The Scripps Research Institute, La Jolla, California, this
7th day of May, 2007.

/s/ Jennifer L. Dyer

--------------------------------------------------------------------------------

Jennifer L. Dyer
Director, Technology Development
The Scripps Research Institute
 

   

--------------------------------------------------------------------------------